DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitation of the claims:
wherein, a direct-current combiner box of the energy storage system comprises p combiner units, and each of the p combiner units comprises one output positive-negative copper busbar and q input copper positive-negative busbars, wherein p and q are positive integers; each of the q input positive-negative copper busbar is configured to transmit electric energy between n battery packs and the output positive-negative copper busbar, wherein n is a positive integer; and the output positive-negative copper busbar is connected to the direct-current side positive-negative copper busbar of the power conversion device of the energy storage system through the branch in which the second-stage fuse unit is arranged.
In regards to claim 9, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitation of the claims:
wherein, the direct-current combiner box comprises p combiner units, and each of the p combiner units comprises one output positive-negative copper busbar and q input Page 5 of 8positive-negative copper busbars connected to the output positive-negative copper busbar, wherein p and q are positive integers; each of the battery packs is connected to an input positive-negative copper busbar corresponding to the battery pack through the branch in which the first-stage fuse unit corresponding to the battery pack is arranged; each of the q input positive-negative copper busbar is configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/ALEX W LAM/Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842